Citation Nr: 0427724	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral pes 
planus.

3. Entitlement to service connection for a sinus disorder.

4. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served an active duty for training (ACDUTRA) from 
January 25, 1966, to June 23, 1966.  He had multiple 
documented additional periods of ACDUTRA until January 1991, 
including from July 13 to July 24, 1981; August 7 to August 
21, 1982; April 2 to April 15, 1983; August 29 to September 
9, 1983; September 19 to September 30, 1984; May 11 to May 
23, 1986; August 8 to August 21, 1987; and August 6 to August 
19, 1988. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office in Waco, Texas (RO), dating 
from July 1997, that denied the above claims.  

In July 2003, following development of the claims under then-
current regulations, the Board remanded the claim for the 
issuance of a supplemental statement of the case (SSOC) 
addressing the evidence received subsequent to the previous 
SSOC.  The RO issued the SSOC in August 2003, and the case 
has been returned to the Board.  


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that 
bilateral hearing loss pre-existed the veteran's active 
military service in which it first manifested and was not 
aggravated during service.  

2.  The veteran currently has congenital pes planus.

3.  The record contains clear and unmistakable evidence that 
a sinus disorder pre-existed the veteran's active military 
service in which it first manifested and was not aggravated 
during service.

4.  The record contains clear and unmistakable evidence that 
a low back disorder pre-existed the veteran's active military 
service in which it first manifested and was not aggravated 
during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2003).

2.  Congenital pes planus is not considered a disease or 
injury under the law for which VA compensation may be 
allowed.  38 C.F.R. §§ 3.303(c), 4.9, 4.57 (2003).

3.  A sinus disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2003).

4.  A low back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

On examination upon entry onto active duty in September 1965, 
the veteran's spine, feet, and sinuses were normal.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
55
LEFT
5
0
5
5
40

On separation examination in June 1966, the veteran was 
diagnosed as having bilateral pes planus, asymptomatic, not 
considered disabling.  Examination of the spine and sinuses 
was normal.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
35
35
LEFT
0
0
0
0
15

On annual examination in August 1967, examination of the 
veteran's spine, feet, and sinuses was normal.  The veteran 
denied a history of recurrent back pain, foot trouble, or 
nose trouble, but did complain of hearing loss.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
5
10
LEFT
NA
NA
10
15
30

Similarly, on annual examination in September 1968, 
examination of the veteran's spine, feet, and sinuses was 
normal.  The veteran denied a history of recurrent back pain, 
foot trouble, or nose trouble, but did complain of hearing 
loss.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
55
LEFT
10
10
10
15
45

Service records show that on February 7, 1971, the veteran 
was diagnosed as having left otitis media.  On August 9, 
1971, he complained of low back pain for 24 hours.  He 
returned the next day with similar complaints and was told to 
use heat and Roboxin.  In July 1973, the veteran complained 
of foot trouble, a chronic history of flat feet.  There was 
slight swelling of the right ankle and the feet were 
extremely flat.  The impression was flat feet.

On annual examination in September 1974, examination of the 
veteran's spine, feet, and sinuses was normal.  The veteran 
denied a history of recurrent back pain, foot trouble, or 
nose trouble, but did complain of hearing loss.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
45
60
LEFT
10
10
10
45
60

On annual examination in August 1976, examination of the 
veteran's spine, feet, and sinuses was normal.  He denied a 
history of recurrent back pain, foot trouble, or nose 
trouble, but did complain of hearing loss.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
80
75
LEFT
10
10
5
40
60

Service records show that on July 10, 1977, the veteran 
sought treatment for sinus problems.  The nostrils were 
slightly inflamed.  

Service records show that on June 17, 1978, the veteran was 
treated for an ear infection, diagnosed as otitis media, 
while on two weeks of ACDUTRA.  

On annual examination in September 1979, examination of the 
veteran's spine, feet, and sinuses was normal.  He denied a 
history of recurrent back pain or nose trouble, but 
complained of foot trouble and hearing loss.  It was noted 
that he had a foot operation (nerve tumor) when he was 32.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
60
70
LEFT
5
0
10
50
70

On private audiological evaluation on February 13, 1980, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
65
70
LEFT
10
0
10
50
60

Service records dated on July 13, 1981, note that the veteran 
gave a history of sinus problems.  The assessment was 
rhinitis due to climactic changes.  A sinus series conducted 
on July 14, 1981, showed a round soft tissue density of the 
right maxillary sinus which could represent a small mucous 
retention cyst or polyp.  The paranasal sinuses were 
otherwise clear.  The veteran continued to be treated for 
sinus block in July 1981.

On private audiological evaluation on October 2, 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
55
60
LEFT
5
0
5
45
55

On annual examination in September 1982, examination of the 
veteran's spine, feet, and sinuses was normal.  He gave a 
history of foot trouble, hearing loss, and sinusitis.

On private audiological evaluation on March 18, 1983, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
70
75
LEFT
0
0
5
45
65

On annual examination in September 1983, examination of the 
veteran's spine, feet, and sinuses was normal.  He gave a 
history of hearing loss.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
70
LEFT
10
5
5
50
65

On private audiological evaluation on August 7, 1984, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
70
75
LEFT
5
5
15
50
60

On annual examination in August 1984, examination of the 
veteran's spine, feet, and sinuses was normal.  He gave a 
history of hearing loss and sinusitis.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
40
50
LEFT
10
5
10
40
45

An in-service audiogram in January 1985 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
45
55
LEFT
5
5
25
60
65

On annual examination in September 1985, examination of the 
veteran's spine, feet, and sinuses was normal.  He gave a 
history of hearing loss and sinusitis.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
50
55
LEFT
5
0
10
45
55

On private audiological evaluation on July 24, 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
70
80
LEFT
0
0
20
60
65

In September 1986, it was noted in private records that the 
veteran worked on the production line and complained of 
decreased hearing.

On annual examination in November 1986, examination of the 
veteran's spine, feet, and sinuses was normal.  He gave a 
history of hearing loss.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
60
70
LEFT
5
5
10
50
65

Treatment records from Stephen McMahon, M.D. dated on January 
7, 1987 showed that the veteran complained of severe nasal 
congestion for three months.  Surgery was recommended.  On 
July 6, 1987, the veteran complained of chronic low back 
pain.

X-rays of the spine conducted at Southeastern Methodist 
Hospital on July 6, 1987, showed mild degenerative changes at 
L3-L4 and T12-L1.  There was also mild degenerative joint 
disease of the lower zygapophyseal joints.

On private audiological evaluation on September 10, 1987, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
70
70
LEFT
20
5
30
55
65

On annual examination in September 1987, examination of the 
veteran's spine, feet, and sinuses was normal.  He gave a 
history of hearing loss and occasional sinus problems.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
35
65
75
LEFT
5
5
20
50
60

On annual examination in September 1988, examination of the 
veteran's spine, feet, and sinuses was normal.  He gave a 
history of hearing loss and sinusitis.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
60
75
LEFT
5
5
20
60
70

Service records dated in February and July 1989 show that the 
veteran was treated for a acute bacterial sinusitis and a 
mild sinus infection.  In August 1989, he was treated for 
right maxillary sinusitis.

On private audiological evaluation on October 20, 1989, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
50
75
70
LEFT
15
0
40
60
70

On private audiological evaluation on November 1, 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
70
75
LEFT
10
0
50
60
70
 
On annual examination in September 1990, examination of the 
veteran's spine, feet, and sinuses was normal.  He gave a 
history of hearing loss, hay fever, and sinusitis.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
70
80
LEFT
5
5
35
60
65

Private treatment records dated in October 1991 showed that 
the veteran was diagnosed as having acute thoracic strain.  
Private magnetic resonance imaging (MRI) of the lumbar spine 
on November 6, 1991 revealed findings of degenerative disc 
disease.  

On examination by Lawrence M. Weprin, M.D. in September 1993, 
the veteran was diagnosed as having high frequency 
sensorineural hearing loss.  It was also noted that x-rays of 
the paranasal sinuses revealed no infection.  

Records from Stuart N. Thomas, M.D. dated in June 1995 note 
that the veteran was diagnosed as having noise-induced 
hearing loss.  At that time, the veteran reported being 
employed for 29 years working around rivet guns all day long, 
only occasionally wearing hearing protection.  

Private treatment records dated in November 1995 showed that 
the veteran complained of back pain and flat feet.  In 
January 1996, he complained of low back pain and scoliosis.  
There was a deviated septum on examination.  The veteran was 
diagnosed as having degenerative disc disease and possible 
mild scoliosis.  In April 1997, the veteran underwent 
turbinate reductions due to chronic nasal obstruction.  

The veteran was afforded VA examinations in June 1997.  He 
was diagnosed as having mild lumbar spondylosis compatible 
with his age; congenital and/or hereditary pes planus; tinea 
pedis; metatarsalgia, postoperative status Morton's neuromas; 
and onychomycosis of the large right toe and small left toe.  
X-rays of the paranasal sinuses were normal.  X-rays of the 
chest revealed thoracic scoliosis and vertebral osteophytes 
of the mid and lower thoracic spine.  X-rays of the lumbar 
spine also showed small L5-S1 spurs, probably normal for age.  
Finally, x-rays of the feet showed a small sclerotic lesion 
at the base of the right fifth metatarsal (benign) and 
bilateral pes planus.  

The veteran was also afforded a VA audiological examination 
in June 1997.  He gave a long history of sinus problems.  
Pertinent diagnoses included bilateral sensorineural hearing 
loss, partially related to acoustic trauma in the military, 
and chronic sinusitis.  

The veteran testified at a hearing at the RO in July 1998.  
He said that during service he was required to kneel and 
squat while working on airplanes and that his feet bothered 
him.  He had surgery on his feet between 1973 and 1975.  With 
respect to his back, the veteran stated that he sought 
treatment for back pain during service.  He also said that he 
had problems with his sinuses during active duty and that he 
was exposed to noise that caused hearing loss while doing 
maintenance on planes.  The veteran denied receiving any 
injuries during service.      

On examination by A. Eric Gioia, M.D. in May 2000, it was 
noted that the veteran had worked on an assembly line for 30 
years with worsening back pain.  Dr. Gioia stated that the 
veteran had chronic lumbar strain syndrome that may well be 
related to his work situation.   

On examination by Jeffrey Wasserman, M.D. in June 2000, the 
veteran gave a history of low back pain for 30 years.  He 
stated that he worked on an assembly line in the aerospace 
industry and due to the repetitive nature of his work, he 
would bend on all fours or stay in awkward positions for 
prolonged periods during the day.  The assessment was 
mechanical low back pain secondary to degenerative changes.

Additional post-service records continued to show treatment 
for sinus and back problems, hearing loss, and flat feet.

In May 2003, the veteran was afforded a VA orthopedic 
examination.  The examiner reviewed the claims folder.  The 
veteran stated that he had flat feet all his life and 
scoliosis upon entry onto active service.  The examiner 
stated that congenital pes planus was not subject to any 
superimposed disease during active duty except day by day 
wear.  The examiner also stated that the scoliosis pre-
existed service and was not necessarily the basis for the 
veteran's low back pain.  The examiner was of the opinion 
that the strain was probably present prior to service and was 
not aggravated during service, but the condition was due to 
the natural progress of the disorder.  The examiner stated 
that the veteran's low back disorder was less likely than not 
related to any injury or disease during service.  

The veteran also underwent a VA ear, nose, and throat 
examination in May 2003.  He gave a history of in-service 
noise exposure working near aircraft.  He also worked on an 
assembly line in the private sector.  The examiner noted that 
the veteran had hearing loss upon his entry onto active duty 
in September 1965.  The examiner further stated that upon 
separation from service in June 1966 he had essentially the 
same hearing as upon enlistment.  From review of the claims 
folder, the examiner also said that he was unable to note a 
worsening in auditory thresholds during the veteran's periods 
of active duty.  The examiner concluded that it was less 
likely than not that the veteran's hearing loss was related 
to his active service.  Finally, the examiner stated that he 
was unable to document a sinus problem or allergic rhinitis 
that had its onset during or worsened during active service 
and that it was less likely than not that allergic rhinitis 
was related to active service.  The examiner specifically 
stated that review of sick calls failed to indicate 
chronicity regarding sinus or nasal problems and failed to 
demonstrate a worsening of sinus or nasal problems during 
active duty.   


II.  Legal analysis

A.  Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Concerning VA's duty to notify the appellant, a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the Board dated in August 2002, April 2003, and May 
2003, as well as by the discussions in letters from the RO to 
the veteran, the September 1997 statement of the case (SOC) 
and the October 1998 and August 2003 supplemental statements 
of the case (SSOC).  By means of these documents, the veteran 
was told of the requirements to establish service connection, 
and the reasons for the denial of his claims.  He was also 
notified of his and VA's respective duties and asked to 
provide information in support of his claims.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the initial 
RO decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  The disposition of his claims 
would not have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations of the veteran were conducted in June 
1997 and May 2003.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  




B.  Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's disorder existed before examination, acceptance 
and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  

i.  Pes planus

Pes planus can be either a congenital or an acquired 
condition, and, in most claims for service connection for pes 
planus, "[i]t is essential to make an initial distinction 
between bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable."  38 
C.F.R. § 4.57 (2003).  Congenital or developmental defects 
are not diseases or injuries within the meaning of the law 
for the purposes of establishing service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (2003).

In this case, since the veteran's pes planus was described as 
a "congenital" on VA examinations in June 1997 and May 
2003.  There is a lack of entitlement under the law to 
service connection for congenital pes planus, unless the 
evidence shows that it was subject to a superimposed disease 
or injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90.

The evidence does not show that any superimposed disease or 
injury that occurred during military service resulted in 
increased disability.  The presence of pes planus was noted 
in July 1973, but there were no other abnormal findings 
concerning the feet.  The VA examiner in May 2003 stated that 
the veteran's pes planus was not subject to any superimposed 
disease during active service, except day by day wear.

As congenital pes planus may be not be considered a disease 
or injury according to VA law, and as there is no competent 
medical evidence of a superimposed disease or injury during 
service that resulted in increased disability, the claim must 
be denied.  Service connection for congenital pes planus is 
precluded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

ii.  Hearing loss, sinus disorder, low back disorder

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).

In this case, service medical records for the initial period 
includes a September 1965 entrance examination.   The 
examination showed hearing abnormalities in the form of 
elevated threshold decibel readings in higher frequencies.  
These included a 55 decibel (dB) threshold on the right and 
40 on the left at 4000 Hertz.  Examination in June 1966 for 
release from active duty showed that hearing was measured at 
35 decibels at 3000 and 4000 Hertz in the right ear.  The 
veteran's report of annual examination for naval reserves 
dated in September 1968 contained a diagnosis of high 
frequency hearing loss, not considered disabling.  Subsequent 
service records contain reference to sinus and allergy 
complaints as well as low back pain.  

On the initial entrance examination, none of the actual 
claimed disabilities was diagnosed.  However, that fact is 
not wholly dispositive in this case.  That is because the 
rest of the veteran's service was ACDUTRA.  The veteran's 
service medical records must be examined to determine what 
occurred in each period of service.  In other words, whether 
there was injury or disease during the actual time he was on 
duty.  See 38 U.S.C.A. § 101(24).  

While a veteran is entitled to the presumption of soundness 
as to conditions not noted at entrance, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that the veteran's hearing loss, sinus problems, and low back 
disorder existed prior to the period in which they manifested 
and were not aggravated by service.  38 U.S.C.A. § 1111; see 
also VAOGCPREC 3-2003 (July 16, 2003).  In this case, there 
is no record of injury in the medical records for any 
relevant period of duty that could have precipitated the 
aforementioned three disabilities.  

The veteran was treated for complaints of low back pain and 
sinus problems on multiple occasions during his active duty 
for training.  Hearing loss was noted on a continued basis.  
Significantly there is no reference to any trauma during 
service which could have precipitated the problems noted at 
this time.  The veteran reported a history of scoliosis prior 
to service.  The veteran is competent to testify as to the 
fact that he had back pain prior to service.  Doran v. Brown, 
6 Vet. App. 283, 288 (1994).  

Private medical records from multiple sources, including 
Clinical Neurological Associates of Dallas, Arlington 
Orthopedics, Audiological Associates of Arlington, Dr. K. F. 
Campbell, Pain Management Clinic of Methodist Medical Center, 
Methodist Hospital, Dallas, Arlington Day Surgery, and 
Arlington Memorial Hospital, show current treatment for and 
complaints of hearing loss, sinusitis and a low back 
disorder.  However, these fail to contain an opinion as to 
whether any of the disabilities pre-existed service and was 
aggravated by service.  

VA orthopedic examination dated in June 1997 shows a 
diagnosis of osteoarthritis and lumbar spondylolisis.  The 
veteran reported that he had a "crooked spine."  

VA orthopedic examination dated in May 2003 reflects that the 
examiner observed thoracic scoliosis consistent with the 
veteran's reported history of pre-service scoliosis.  The 
examiner found current lumbar strain in 2003, which he opined 
was not at least as likely as not related to service.  
Moreover, he found no back injury in service nor did he find 
any relationship between scoliosis and the low back pain.  

The May 2003 examination for hearing loss and sinusitis 
reflects the examiner's review of the claims file.  The 
examiner noted a pre-existing high frequency hearing loss 
reflected on the 1965 entrance physical examination.  This 
finding is consistent with 38 C.F.R. § 3.385.  The examiner 
found no increased auditory thresholds on active duty.  As to 
the sinus disorder, the examiner found that the veteran had 
mild to moderate allergic rhinitis rather than sinusitis.  He 
opined that the sick calls in service failed to indicate 
chronicity regarding sinus or nasal problems and did not show 
a worsening sinus problem or nasal problem in service.  The 
examiner further opined that the veteran's long term civilian 
job as an aerospace assembly line worker and his service 
exposure could contribute to his hearing loss.  The examiner 
opined, however, that it was not at least as likely as not 
that the current hearing loss or sinus/rhinitis problems were 
related to service.  

The VA examinations in 2003 resulted in a medical opinions 
that the disabilities for which the veteran seeks service 
connection, including hearing loss, sinus and allergy, and 
low back strain and scoliosis, did in fact pre-exist service 
and that no injury, worsening or superimposed disease 
occurred in service.  This evidence is consistent with the 
medical evidence and uncontroverted by any other medical 
opinion.  It is accorded substantial probative weight in 
assessing the critical questions in this case.  The Board is 
persuaded that the VA medical opinions in 2003 are most 
convincing, in that the examiners reviewed the medical 
evidence in the file.  See e.g., Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion. Id.  

Although the VA examiner in June 1997 diagnosed sensorineural 
hearing loss, partially related to acoustic trauma in the 
military, there is no indication that this examiner reviewed 
the claims folder and the opinion is not persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Private 
doctors have related the veteran's hearing loss to 
civilian/employment noise exposure.  Dr. Gioia also stated 
that the veteran's chronic lumbar strain may well be related 
to his civilian work situation.   

Therefore, the Board finds that the veteran's statement and 
service medical records as well as the competent medical 
opinions in the records constitute clear and unmistakable 
evidence that rebuts the presumption of soundness described 
in 38 U.S.C.A. § 1111 (West 2002).  The Board further notes 
that the conclusions in the 2003 VA examination reports are 
consistent with and based upon a review of the veteran's 
service medical records, which show all of these disabilities 
but no injury to precipitate them.  

Furthermore, there is no competent, countervailing evidence 
of record indicating that the veteran's disabilities were 
aggravated by service.  Similarly, there is no superimposed 
disease shown over any congenital defect.  In short, the 
totality of the competent evidence of record affirmatively 
establishes that no aggravation occurred during service and 
this constitutes clear and unmistakable evidence that the 
veteran's hearing loss, sinus disorder and low back disorder, 
including scoliosis and low back strain, were not aggravated 
therein.

The Board has considered the veteran's written testimony 
submitted in support of his argument that his conditions were 
aggravated as a result of his service and, therefore, they 
should be service connected.  His statements are not 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral pes planus is denied.

Service connection for a sinus disorder is denied.  

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



